DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment, received 22 September 2022, is reviewed and entered. Claims 1, 6, and 7 are amended and claims 1-15 are pending. This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the unfolded position (claim 1) and “attachment protrusion” (claim 7, the embodiment shown in figures 10A and 10B show a ridge 1003, but it is not clear if this is the same as the attachment protrusion; because the claims appear to be drawn to the embodiment shown in figures 9A and 9B, the claims are interpreted as requiring an “attachment protrusion” to the degree shown in figures 9A and 9B) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “attachment protrusion” in claim 7. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 structurally recites the human anatomy “hand of a wearer” in line 8. This rejection may be overcome by amending the recitation to a proper functional recitation, e.g., --adapted to extend toward the hand of a wearer--. 
Claims 2-15 are rejected for depending from rejected claim 1.

Claim Rejections - 35 USC § 103

Claims 1-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komorowski (US 7647648 B2) in view of Lopez (US 5444871 A).

As to claim 1, Komorowski discloses a garment having an integrated fluid management system (“Advanced isolation gown,” title) comprising:
a sleeve extending from a shoulder portion of a body of the garment at a proximal end to a wrist portion at a distal end (see a portion of fig 1, annotated below), the sleeve having an interior surface and an exterior surface (this is a known sleeve structure);
a hand portion (End Closed Sleeves 60 which col 4 line 48 discloses, “can be either a glove, a pouch, or just a blind end”) including
a thumb loop sized for insertion of a thumb therethrough (see annotated fig 7 below, where the portion of the glove 60 covering the thumb is considered to be a thumb loop), and a palm draping extending between the thumb loop and the wrist portion (see annotated fig 7 below, where the portion of the glove 60 extending between the thumb loop and wrist portion is considered to be a palm draping), the palm draping sized and shaped to cover a heel of the hand (capable of covering); and
a flap (Claw Shaped Inner Pocket 90, see fig 7 which depicts the two positions 50 and 55 of flap 90) having a first end (see annotated fig 7 below), a second end (see annotated fig 7 below), and an interior flap surface (fig 7), wherein the first end is attached to the sleeve of the garment and the second end is not attached to the sleeve of the garment (fig 7), the flap movable from an unfolded position (50 as shown in fig 7), wherein the second end is located proximal to the first end (fig 7), and a folded position (55 as shown in fig 7), wherein the second end is located distal to the first end (fig 7);
wherein the first end of the flap is attached at a location along the sleeve such that, in the folded position, the second end is located along the sleeve proximal to and spaced apart from the wrist portion (fig 7), and wherein the unfolded position of the flap permits positioning of an o-ring of a protective glove around the exterior surface of the sleeve distal to the first end of the flap (capable of permitting) and further wherein, in the folded position of the flap, the o-ring of the protective glove is sandwiched between the interior flap surface of the flap and the exterior surface of the sleeve of the garment (please note that an o-ring of a protective glove is not required by the claim, and the Komorowski sleeve and flap are capable of sandwiching an o-ring).  
Komorowski does not disclose a wicking layer at least partially attached to the interior surface of the sleeve and extending through the wrist portion, including from the wrist portion proximally toward the shoulder portion along the interior surface of the sleeve and from the wrist portion distally toward the hand of a wearer to form a hand portion including.
Lopez teaches a similar garment (gown 10) including a wicking layer at least partially attached to the interior surface of the sleeve and extending through the wrist portion, including from the wrist portion proximally toward the shoulder portion along the interior surface of the sleeve and from the wrist portion distally toward the hand of a wearer to form a hand portion (32, 12 which may be interior to impervious layer 14 as described in col 2 line 55-65, and/ or the “second fabric layer” which may be interior to 14 and described in col 2 line 66-67 are capable of wicking as described in col 3 line 9-11; col 2 line 40-45 further discloses woven and nonwoven fabrics have a tendency to wick).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sleeve of Komorowski with the two layered sleeve of Lopez which would result in “a wicking layer at least partially attached to the interior surface of the sleeve and extending through the wrist portion, including from the wrist portion proximally toward the shoulder portion along the interior surface of the sleeve and from the wrist portion distally toward the hand of a wearer to form a hand portion,” since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sleeve of Komorowski with the two layered sleeve of Lopez which would result in “a wicking layer at least partially attached to the interior surface of the sleeve and extending through the wrist portion, including from the wrist portion proximally toward the shoulder portion along the interior surface of the sleeve and from the wrist portion distally toward the hand of a wearer to form a hand portion,”, for the purpose of wearer comfort (Lopez col 2 line 65 – col 3 line 5).

    PNG
    media_image1.png
    990
    936
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    665
    591
    media_image2.png
    Greyscale

As to claim 2, Komorowski  as modified by Lopez discloses the garment of claim 1, wherein the sleeve comprises an impervious material (Lopez 14 is “impervious material” as described in Lopez col 3 line 1-5 and 34 is an impervious barrier comprising material such as polypropylene and polyethylene as described in Lopez col 3 line 20-30).  

As to claim 3, Komorowski  as modified by Lopez discloses the garment of claim 2, wherein the impervious material includes at least one of nonwoven materials, polypropylene, polyester, polyethylene, or combinations thereof (see the rejection of claim 2 above).  

As to claim 4, Komorowski  as modified by Lopez discloses the garment of claim 1, wherein the wicking layer is constructed of a wicking material (Lopez col 3 line 9-11 discloses wicking fabric and/ or Genender discloses materials capable of wicking such as polypropylene).  

As to claim 5, Komorowski  as modified by Lopez discloses the garment of claim 4, wherein the wicking material includes at least one of polyester, polypropylene, merino wool, wool, bamboo, micromodal fabrics, nylon, or combinations thereof (see the rejection of claim 4 above).  

As to claim 6, Komorowski as modified discloses the garment of claim 1, wherein the first end of the flap is attached to the exterior surface of the sleeve such that an exterior flap surface, opposite the interior flap surface, is attached to the exterior surface of the sleeve (Komorowski fig 7 shows that the first end of the flap is attached to both the interior and exterior flaps of the sleeve).  

As to claim 7, Komorowski as modified discloses the garment of claim 6, wherein, in the folded position, the attachment between the first end of the flap and the exterior surface of the sleeve forms an attachment protrusion extending radially outward from the exterior surface of the sleeve (Komorowski fig 7 shows an “attachment protrusion,” which is where the flap flares away from the sleeve at the first end, at least to the degree disclosed by Applicant, where the specification is silent as to an attachment protrusion and figures 9A and 9B show an attachment point similar to Komorowski’s).  

As to claim 8, Komorowski as modified discloses the garment of claim 7, wherein the attachment protrusion is adapted to be positioned distal to an o-ring of a second protective glove to impede distal movement of the o-ring of the second protective glove along the sleeve (capable of being positioned, depending on the length or extensibility of the second protective glove and its ability to be extended or stretched up and over the attachment protrusion).  

As to claim 9, Komorowski as modified does not disclose the garment of claim 1, wherein the first end of the flap is attached to the exterior surface of the sleeve by at least one of thermal seaming, chemical seaming, mechanical seaming, welding, glue, other adhesives, adhesive tapes, or combinations thereof. 
Lopez teaches the first end of the flap is attached to the exterior surface of the sleeve by at least one of thermal seaming, chemical seaming, mechanical seaming, welding, glue, other adhesives, adhesive tapes, or combinations thereof (Lopez col 3 line 30-35 discloses, “The top end 44 of protective tube 34 is joined to sleeve 32 without sewing, using thermal bonding, adhesives, or any other attachment method known in the art. Adhesives, such as hot melt, acrylic, or latex adhesives, are preferred,” which is a teaching of “at least one of thermal seaming, chemical seaming, mechanical seaming, welding, glue, other adhesives, adhesive tapes, or combinations thereof,” and Lopez col 3 line 35-40 discloses, “A convenient way of joining the bottom end of tube 34 to sleeve 32 is to attach it in a common seam 46 with cuff 38.” Which is a teaching of the flap being attached to the exterior surface of the sleeve by at least one of the claimed means, where 32/34 are equivalent to the claimed sleeve and cuff 38 is equivalent to the claimed flap).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the flap to the sleeve by at least one of thermal seaming, chemical seaming, mechanical seaming, welding, glue, other adhesives, adhesive tapes, or combinations thereof, for the purpose of using an attachment method known in the art (Lopez col 3 line 30-35) that is also a convenient way of joining the flap and sleeve (Lopez col 3 line 35-40).
 
As to claim 10, Komorowski as modified by Lopez discloses the garment of claim 1, wherein the wicking layer extends through an entire length of the sleeve between the wrist portion and the shoulder portion (this is the result of the obvious modification presented in the rejection of claim 1 above).  

As to claim 11, Komorowski as modified by Lopez discloses the garment of claim 10, wherein the wicking layer is attached to the interior surface of the sleeve at least at the wrist portion, the shoulder portion, or both (this is the result of the obvious modification presented in the rejection of claim 1 above).  

As to claim 14, Komorowski as modified by Lopez does not disclose the garment of claim 2, wherein the flap is constructed of a second impervious material having a higher coefficient of friction than the impervious material of the sleeve.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the flap in a second impervious material having a higher coefficient of friction than the impervious material of the sleeve, such as TPU, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the flap in a second impervious material having a higher coefficient of friction than the impervious material of the sleeve, such as TPU, for the purpose of providing the desired level of protection and to keep the sleeve portions in position on the wearer’s arm.

As to claim 15, Komorowski as modified by Lopez discloses the garment of claim 14, wherein the flap is constructed of at least one of Thermoplastic Polyurethane (TPU), rubber, or combinations thereof (see the rejection of claim 14 above).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komorowski (US 7647648 B2) in view of Lopez (US 5444871 A) as applied to claim 10 above, and further in view of Hafer et al. (US 20080155728 A1).

As to claim 12, Komorowski as modified does not disclose the garment of claim 10, wherein the wicking layer is laminated to the interior surface of the sleeve.
Laminating is a known means of layering two materials.
Hafer teaches a similar gown (100) including laminating two layers together (para. 0014), including polyethylene and polypropylene, which are materials used by Lopez and the present invention.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to providing the wicking layer laminated to the interior surface of the sleeve for the purpose of providing “particularly desirable form of these barrier materials incorporate one or more thin, breathable films that provide desirable levels of resistance to penetration by liquids and pathogens while also providing satisfactory levels   of breathability and/or moisture vapor transmission” (Hafer para. 0013).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komorowski (US 7647648 B2) in view of Lopez (US 5444871 A) as applied to claim 10 above, and further in view of Genender (US 20180343940 A1).

As to claim 13, Komorowski does not disclose the garment of claim 1, wherein a side of the thumb loop opposite the palm draping is adapted to extend directly back to the wrist portion without covering a back of the wearer's hand.  
Komorowski does disclose the hand covering can take various configurations in col 4 line 48 which discloses, “can be either a glove, a pouch, or just a blind end.”
Genender teaches a similar sleeve (603/ 604, for example, although Genender has other similar embodiments with similar sleeves) including a hand portion (distal portion of 603/604; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), thumb loop (thumb loop 601,602), palm draping (fig 6), and a side of the thumb loop opposite the palm draping is adapted to extend directly back to the wrist portion without covering a back of the wearer's hand (capable of extending, for example, due to the flexibility of the material, the sleeves could be pushed up a wearer’s forearm and no part of the sleeve would cover the wearer’s hand).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a thumb loop and palm draping and a side of the thumb loop opposite the palm draping is adapted to extend directly back to the wrist portion without covering a back of the wearer's hand, for engaging with the wearer’s thumb to keep the sleeve positioned on the wearer’s arm (Genender para. 0069).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar sleeve/ flap combinations on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732